Title: To George Washington from John Sinclair, 9 June 1797
From: Sinclair, John
To: Washington, George



Whitehall [London] 9th June 1797

Sir John Sinclair presents his best respects to General Washington, & has the pleasure of sending him by the hands of the gallant Kosciusko the remainder of the Agricultural Surveys.
If General Washington should want any to complete his sett Sir John begs to know the deficient Counties, and he will take particular care to send them to America, for though those Reports are merely to be considered as printed manuscripts for correction, and additional observations, yet they contain a great Mass of valuable Matter, & are the first instance of a whole Country being completed in that Stile—It is therefore worth while to have a complete sett, or two of the original Surveys of Old England preserved in America.
